Case 3:17-cv-01336-DWD Document 118 Filed 06/09/21 Page 1 of 13 Page ID #1174




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

     BRANDON OWENS,                             )
                                                )
                         Plaintiff,             )
                                                )
     vs.                                        )          Case No. 17-cv-1336-DWD
                                                )
     BRANDY TRIPP, 1                            )
     TARA CHADDERTON,                           )
     CHAD FRIERDICH,                            )
     JOHN TROST, and                            )
     ANGELA WALTER,                             )
                                                )
                         Defendants.            )

                                  MEMORANDUM & ORDER

 DUGAN, District Judge:

           On December 24, 2016, Plaintiff Brandon Owens was sent from Menard

 Correctional Center to Chester Memorial Hospital where he was diagnosed with a

 ruptured appendix and had an emergency appendectomy. Owens first reported having

 abdominal pain to medical staff at Menard on December 22, 2016, and he alleges that

 Defendants Brandy Tripp, Tara Chadderton, Chad Frierdich, John Trost, and Angela

 Walter were deliberately indifferent to his serious medical needs in violation of the Eighth

 Amendment’s prohibition on cruel and unusual punishment. On March 18, 2020,

 Defendants Tripp and Trost moved for summary judgment, and Defendants Chadderton,

 Frierdich, and Walter filed a motion for summary judgment on June 19, 2020. This action

 was reassigned to the undersigned on May 18, 2021. For the reasons delineated below,


 1The Clerk of Court is DIRECTED to correct the spelling of the names of Defendants Tripp and Walter on
 the docket sheet.
Case 3:17-cv-01336-DWD Document 118 Filed 06/09/21 Page 2 of 13 Page ID #1175




 Defendants’ motions are granted in part and denied in part.

                                   FACTUAL ALLEGATIONS

        At all times relevant to his complaint, Plaintiff Brandon Owens was incarcerated

 at Menard Correctional Center. Defendant John Trost was employed by Wexford Health

 Sources, Inc. as the medical director at Menard, and Wexford employed Defendant

 Brandy Tripp as a registered nurse at Menard. Defendants Tara Chadderton, Chad

 Frierdich, and Angela Walter worked for the Illinois Department of Corrections as

 registered nurses at Menard. Each defendant played a role in the events that led to Owens

 being rushed to the hospital and receiving emergency surgery for a ruptured appendix

 in December 2016.

        On December 22, 2016, Owens began experiencing severe abdominal pain. He

 flagged down a correctional officer because he felt like his pain was a medical emergency.

 The officer told Owens that he would contact a nurse and returned to tell Owens that the

 nurse wanted to see him. Owens was taken to see Defendant Tripp. His medical records

 reflect that Tripp evaluated Owens for constipation. Tripp and Owens disagree as to who

 first mentioned constipation. Tripp testified at her deposition that Owens reported being

 constipated, but Owens testified that Tripp suggested it to him as a possible cause of his

 discomfort. (Doc. 95-2, p. 16; Doc. 95-1, p. 10). He maintains that he only reported having

 stomach pain and that he felt a stabbing pain. (Doc. 95-1, p. 10, 11).

        Medical records reflect that Tripp noted that Owens’s last bowel movement was

 two days earlier and that he had abdominal pain and a temperature of 99.8 degrees. The

 form for constipation protocol assessments directs that separate, appropriate protocols
Case 3:17-cv-01336-DWD Document 118 Filed 06/09/21 Page 3 of 13 Page ID #1176




 and assessments should be performed if a patient reports nausea, vomiting, or abdominal

 pain. With Owens reporting that he was experiencing nausea, vomiting, and abdominal

 pain, Tripp opted to provide Owens with milk of magnesia and a stool softener. She did

 not perform any additional assessment protocols for his complaints, though she did note

 that he reported abdominal pain. (Doc. 95-4, p. 2).

       Owens next was seen by Defendant Chadderton between 11:00 p.m. on December

 22 on 7:00 a.m. on December 23, 2016. According to Owens’ deposition testimony, he told

 Chadderton that he had a stabbing pain and explained that he was sweating. She assessed

 him using the constipation protocol and noted in his medical records that he complained

 of lower left quadrant pain. She did not perform an additional abdominal pain protocol.

 Chadderton noted that Owens had tenderness, though his bowel sounds were normal.

 Chadderton continued Owens on the milk of magnesia and scheduled him for the

 medical doctor call line. (Doc. 95-4, p. 1). A non-party nurse noted around 12:00 p.m. on

 December 23 that Owens was not seen through the doctor call line due to an institutional

 lockdown. (Doc. 95-4, p. 3).

       Defendant Frierdich examined Owens at 10:00 a.m. on December 24, 2016. He

 followed the abdominal pain protocol and noted that Owens had reported two days of

 stabbing abdominal pain and a liquid bowel movement that was brown with some red

 the night before. Frierdich also noted abdominal guarding and rebound tenderness.

 Owens had a temperature of 100 degrees and an elevated pules. Frierdich reported to Dr.

 Trost because Owens had a pulse over 100, and Dr. Trost ordered that Owens be placed
Case 3:17-cv-01336-DWD Document 118 Filed 06/09/21 Page 4 of 13 Page ID #1177




 on 23-hour observation in the healthcare unit. Dr. Trost also ordered a saline IV, clear

 liquid diet, Tylenol for pain, and regular vital sign checks. (Doc. 95-4, p. 4-5).

        Defendant Walter was the next healthcare unit worker to examine Owens, and she

 did so shortly before noon on December 24, 2016. She noted that Owens had a fever of

 101.4 degrees and that his IV was infusing with difficulty. Owens described his pain as a

 7 or 8 out of 10. He also self-reported painful urination, so Walter gave him a cup for

 urine sample. Walter next saw Owens at 12:30 p.m., and he told her, “It hurts so bad!”

 He described the pain as radiating to his scrotum. Walter notified Dr. Trost, and Dr. Trost

 gave orders via telephone for Owens to be transferred to Chester Memorial Hospital. In

 the emergency room, Owens was diagnosed with a ruptured appendix and sent for an

 emergency appendectomy.

                                      LEGAL STANDARDS

        Federal Rule of Civil Procedure 56 governs motions for summary judgment.

 Summary judgment is appropriate if the movant shows that there is no genuine dispute

 as to any material fact and that the movant is entitled to judgment as a matter of law. See

 Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014)(citing FED. R. CIV. PROC.

 56(a)). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine issue of

 material fact remains “if the evidence is such that a reasonable jury could return a verdict

 for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

 Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

        In assessing a summary judgment motion, the district court views the facts in the

 light most favorable to, and draws all reasonable inferences in favor of, the nonmoving
Case 3:17-cv-01336-DWD Document 118 Filed 06/09/21 Page 5 of 13 Page ID #1178




 party. See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

 As the Seventh Circuit has explained, as required by Rule 56(a), “we set forth the facts by

 examining the evidence in the light reasonably most favorable to the non-moving party,

 giving [him] the benefit of reasonable, favorable inferences and resolving conflicts in the

 evidence in [his] favor.” Spaine v. Community Contacts, Inc., 756 F.3d 542, 544 (7th Cir.

 2014).

          The Eighth Amendment prohibits cruel and unusual punishments, and the

 deliberate indifference to the “serious medical needs of a prisoner constitutes the

 unnecessary and wanton infliction of pain forbidden by the Constitution.” Rodriguez v.

 Plymouth Ambulance Serv., 577 F.3d 816, 828 (7th Cir. 2009). A prisoner is entitled to

 “reasonable measures to meet a substantial risk of serious harm”—not to demand specific

 care. Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). A prisoner’s dissatisfaction with a

 medical professional’s prescribed course of treatment does not give rise to a successful

 deliberate indifference claim unless the treatment is so “blatantly inappropriate as to

 evidence intentional mistreatment likely to seriously aggravate the prisoner’s condition.”

 Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996)(citation omitted).

          In order to prevail on a claim of deliberate indifference, a prisoner who brings an

 Eighth Amendment challenge of constitutionally deficient medical care must satisfy a

 two-part test. See Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011)(citation omitted). The

 first consideration is whether the prisoner has an “objectively serious medical condition.”

 Arnett, 658 F.3d at 750. Accord Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). “A medical

 condition is objectively serious if a physician has diagnosed it as requiring treatment, or
Case 3:17-cv-01336-DWD Document 118 Filed 06/09/21 Page 6 of 13 Page ID #1179




 the need for treatment would be obvious to a layperson.” Hammond v. Rector, 123 F. Supp.

 3d 1076, 1084 (S.D. Ill. 2015)(citing Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir.2014)). It is not

 necessary for such a medical condition to “be life-threatening to be serious; rather, it

 could be a condition that would result in further significant injury or unnecessary and

 wanton infliction of pain if not treated.” Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

 Accord Farmer, 511 U.S. at 828 (violating the Eighth Amendment requires “deliberate

 indifference to a substantial risk of serious harm”)(internal quotation marks omitted)

 (emphasis added).

        Prevailing on the subjective prong requires a prisoner to show that a prison official

 has subjective knowledge of—and then disregards—an excessive risk to inmate health.

 See Greeno, 414 F.3d at 653. The plaintiff need not show the individual “literally ignored”

 his complaint, but that the individual was aware of the condition and either knowingly

 or recklessly disregarded it. Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008). “Something

 more than negligence or even malpractice is required” to prove deliberate indifference.

 Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). See also Hammond, 123 F. Supp. 3d at 1086

 (stating that “isolated occurrences of deficient medical treatment are generally

 insufficient to establish . . . deliberate indifference”). Deliberate indifference involves

 “intentional or reckless conduct, not mere negligence.” Berry v. Peterman, 604 F.3d 435,

 440 (7th Cir. 2010)(citing Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

        Assessing the subjective prong is more difficult in cases alleging inadequate care

 as opposed to a lack of care. Without more, a “mistake in professional judgment cannot
Case 3:17-cv-01336-DWD Document 118 Filed 06/09/21 Page 7 of 13 Page ID #1180




 be deliberate indifference.” Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662 (7th

 Cir. 2016). The Seventh Circuit has explained:

         By definition a treatment decision that’s based on professional judgment
         cannot evince deliberate indifference because professional judgment
         implies a choice of what the defendant believed to be the best course of
         treatment. A doctor who claims to have exercised professional judgment is
         effectively asserting that he lacked a sufficiently culpable mental state, and
         if no reasonable jury could discredit that claim, the doctor is entitled to
         summary judgment.

 Id. (citing Zaya v. Sood, 836 F.3d 800, 805-806 (7th Cir. 2016)). This is in contrast to a case

 “where evidence exists that the defendant [ ] knew better than to make the medical

 decision[ ] that [he] did,” Id. (quoting Petties v. Carter, 836 F.3d 722, 731 (7th Cir.

 2016))(alterations in original). A medical professional’s choice of an easier, less efficacious

 treatment can rise to the level of violating the Eighth Amendment, however, where the

 treatment is known to be ineffective but is chosen anyway. See Berry, 604 F.3d at 441.

                                           ANALYSIS

    I.      Deliberate Indifference to Serious Medical Needs

         The record clearly establishes that Owens had a serious medical condition. He

 reported several days of abdominal pain before ultimately being diagnosed with a

 ruptured appendix. Defendants do not raise a developed challenge regarding the

 seriousness of Owens’s medical needs, and the Court finds that a reasonable juror would

 conclude that there is sufficient evidence to establish that Owens had an objectively

 serious medical need. Defendants instead argue that their medical treatment was not

 constitutionally deficient.
Case 3:17-cv-01336-DWD Document 118 Filed 06/09/21 Page 8 of 13 Page ID #1181




       Defendant Tripp argues that her treatment of Owens did not rise to the level of

 deliberate indifference. There is a dispute of facts as to whether Owens reported that he

 was constipated or whether Tripp suggested that he was, and there is sufficient evidence

 that could allow a reasonable juror crediting Owens’s testimony to find that Tripp

 displayed deliberate indifference. She noted that he had abdominal pain, but the medical

 records indicated that she did not follow the separate protocol for abdominal pain as

 recommended on the constipation protocol form. Owens described going to the

 healthcare unit due to severe, stabbing abdominal pain. A reasonable juror could

 conclude that Tripp recklessly or intentionally disregarded his reports pain and settled

 on constipation without fully weighing Owens’s symptoms. In doing so, such a juror

 could conclude that Tripp failed to address Owens medical needs in the constitutionally

 required manner, and, as a result, she is not entitled to summary judgment.

       Defendant Chadderton followed a similar course of treatment when she examined

 Owens. Owens testified that he described having a stabbing pain and that he was bent

 over and sweating due to his pain. Like Tripp, Chadderton only completed the protocol

 for constipation and continued Owens on treatment for that condition. According to the

 medical records, Chadderton did not perform the abdominal pain protocol, and she did

 not raise any issues to a physician, instead scheduling Owens for a medical call in the

 future. A reasonable juror who credits Owens’s description of his pain and symptoms at

 the time he was examined by Chadderton could conclude that she displayed deliberate

 indifference to his medical needs.
Case 3:17-cv-01336-DWD Document 118 Filed 06/09/21 Page 9 of 13 Page ID #1182




        Further, to the extent that Defendants suggest that their approach was reasonable

 under the circumstances, their actions contributed in a delay in Owens’s treatment for

 appendicitis, and such a delay can rise to the level of deliberate indifference if the delay

 “exacerbated the inmate’s injury or unnecessarily prolonged his pain.” Perez v. Fenoglio,

 792 F.3d 768, 777-78 (7th Cir. 2015)(citing McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir.

 2010) and Edwards v. Snyder, 478 F.3d 827, 831 (7th Cir. 2007)). “Whether the length of

 delay is tolerable depends upon the seriousness of the condition and the ease of providing

 treatment.” Id. (citing McGowan, 612 F.3d at 640). Where a plaintiff complains that

 treatment was delayed, as opposed to denied, the Seventh Circuit “require[s] that the

 plaintiff present ‘verifying medical evidence’ that the delay, and not the underlying

 condition, caused some harm.” Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 964

 (7th Cir. 2019)(quoting Jackson v. Pollion, 733 F.3d 786, 790 (7th Cir. 2013)(citing reference

 omitted)). Here, Owens’s appendix was rupturing as he was being examined at the

 hospital, which is sufficient medical evidence to create an issue of fact as to whether the

 delays he faced between December 22 and December 24, 2016, exacerbated his injury and

 unnecessarily prolonged his pain.

        As to the remaining defendants, Defendant Frierdich examined Owens for the first

 time at 10:00 a.m. on December 24, 2016. He performed the abdominal pain protocol and

 immediately reached out to Dr. Trost regarding Owens’s pain, high pulse rate, and

 continued symptoms. Dr. Trost provided instructions to address Owens’s complaints,

 including fluids and pain medication. When Defendant Walter examined Owens two

 hours later around noon, she recognized he was having continued issues, performed an
Case 3:17-cv-01336-DWD Document 118 Filed 06/09/21 Page 10 of 13 Page ID #1183




 examination and testing, and returned to check on him at 12:30 p.m. When Owens

 reported serious pain at that time, she called Dr. Trost who ordered that Owens be taken

 to the emergency room.

          No reasonable juror could conclude that Defendant Frierdich was deliberately

 indifferent to Owens’s medical needs. He performed a thorough assessment, including

 the protocol for abdominal pain, and recognized that he needed to contact a physician for

 treatment orders. Those orders were then implemented, and Frierdich had no additional

 contact with Owens. Similarly, Defendant Walter checked on Owens approximately two

 hours later, recognized that Owens was in pain and having trouble, and contacted Dr.

 Trost.

          As to Dr. Trost, he was informed of Owens’s condition at 10:00 a.m. and

 recommended a course of treatment that addressed complaints of pain and included

 regular monitoring. When he was informed 2.5 hours later that Owens was not

 improving and was still in distress, he promptly ordered that Owens be transferred to

 the emergency room. These actions by these defendants demonstrate that they took

 Owens’s medical needs seriously, worked to address them appropriately and without

 delay, and did not knowingly or recklessly disregard his need for treatment. No

 reasonable juror could conclude otherwise, and Defendants Frierdich, Walter, and Trost

 are entitled to summary judgment.

    II.      Qualified Immunity

          Defendants Chadderton, Frierdich, and Walter also argue that they are entitled to

 qualified immunity. Qualified immunity shields “government officials from liability for
Case 3:17-cv-01336-DWD Document 118 Filed 06/09/21 Page 11 of 13 Page ID #1184




 civil damages insofar as their conduct does not violate clearly established statutory or

 constitutional rights of which a reasonable person would have known.” Pearson v.

 Callahan, 555 U.S. 223, 231 (2009). The doctrine “balances two important interests – the

 need to hold public officials accountable when they exercise power irresponsibly and the

 need to shield officials from harassment, distraction, and liability when they perform

 their duties reasonably.” Id. It protects an official from suit “when she makes a decision

 that, even if constitutionally deficient, reasonably misapprehends the law governing the

 circumstances she confronted.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004).

        The qualified immunity test has two prongs: (1) whether the facts shown, taken in

 the light most favorable to the party asserting the injury, demonstrate that the officer’s

 conduct violated a constitutional right, and (2) whether the right at issue was clearly

 established at the time of the alleged misconduct. See Pearson, 555 U.S. at 232. See also

 Brosseau, 543 U.S. at 197; Wilson v. Layne, 526 U.S. 603, 609 (1999). To be “’clearly

 established’ a right must be defined so clearly that every reasonable official would have

 understood that what he was doing violated that right.” Dibble v. Quinn, 793 F.3d 803, 808

 (7th Cir. 2015)(citing Reichle v. Howards, 566 U.S. 658, 664 (2012)). There need not be a case

 directly on point, but “existing precedent must have placed the statutory or constitutional

 question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). The right must be

 established “not as a broad general proposition.” Reichle, 566 U.S. at 664. Instead, it must

 be “particularized” such that the “contours” of it are clear to a reasonable official. Id. That

 is, “existing precedent must have placed the statutory or constitutional question beyond

 debate.” Carroll v. Carmen, 135 S.Ct. 348, 350 (2014).
Case 3:17-cv-01336-DWD Document 118 Filed 06/09/21 Page 12 of 13 Page ID #1185




        Here, no reasonable juror could conclude that Defendants Frierdich and Walter

 were deliberately indifferent to Owens’s serious medical needs. In the absence of a

 constitutional violation, they are entitled to summary judgment. When the facts are taken

 in the light most favorable to Owens, they demonstrate that Defendant Chadderton’s

 conduct may have violated his constitutional rights. As such, she is not entitled to

 qualified immunity.

                                         CONCLUSION

        For the above-stated reasons, Defendants’ motions for summary judgment (Docs.

 94, 105) are GRANTED in part and DENIED in part. The motions are granted as to

 Plaintiff’s claims against Defendants Frierdich, Walter, and Trost. Plaintiff’s claims

 against Defendants Tara Chadderton (Count IV) and Brandy Tripp (Count V) remain

 pending. By separate order, the Court will set a status conference to discuss scheduling

 matters. The parties shall be prepared to discuss trial dates and whether a settlement

 conference would be fruitful.

        The Court wishes to remind the Plaintiff that litigation is often viewed a series of

 hurdles that the Plaintiff must clear to get to another hurdle. Summary Judgment is such

 a hurdle, but it is a very low one for the Plaintiff to clear. Clearing the Summary Judgment

 hurdle does not mean that the Plaintiff has won his case nor does it mean that he is

 entitled to damages or other relief. As noted above, clearing the summary judgment

 hurdle only requires the existence of a disputed fact material to the Plaintiff’s claim. At

 trial, he will need to prove that the disputed fact did, in fact, occur as the Plaintiff says it

 occurred. Trial is the highest and most difficult of hurdles for any Plaintiff to clear.
Case 3:17-cv-01336-DWD Document 118 Filed 06/09/21 Page 13 of 13 Page ID #1186




       The Clerk of Court shall correct the spellings of Defendants’ Tripp’s and Walter’s

 names as directed in footnote 1. At the close of the case, the Clerk of Court shall enter

 judgment in favor of Defendants Chad Frierdich, Angela Walter, and John Trost and

 against Plaintiff Brandon Owens.

       SO ORDERED.

       Dated: June 9, 2021




                                                       ______________________________
                                                       DAVID W. DUGAN
                                                       United States District Judge
